DANIEL J. FORD, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentFord v. Comm'rNo. 3708-05L United States Tax CourtT.C. Memo 2006-102; 2006 Tax Ct. Memo LEXIS 103; 91 T.C.M. (CCH) 1174; RIA TM 56517; May 11, 2006, Filed *103  Daniel J. Ford, pro se.William J. Gregg, for respondent.  Wells, Thomas B.THOMAS B. WELLSMEMORANDUM FINDINGS OF FACT AND OPINIONWELLS, Judge: Pursuant to section 6330(d), petitioner seeks judicial review of respondent's determination to proceed with a proposed levy. The issue to be decided is whether respondent's determination was an abuse of discretion. All section references are to the Internal Revenue Code, as amended.FINDINGS OF FACTSome of the facts have been stipulated and are so found. The stipulated facts and the accompanying exhibits are incorporated herein by this reference.At the time of the filing of the petition, petitioner resided in Columbia, Maryland. Petitioner filed Federal income tax returns for 1990, 1991, 1994, 1995, 1996, 1997, 1998, and 2002. Because insufficient taxes were withheld or paid with respect to those returns, respondent assessed the following income tax liabilities: 1   Taxable Year        Liability   ____________        _________     1990         $ 14,276.52     1991          5,185.82     1994          7,125.11*104       1995          21,075.43     1996          6,448.00     1997          13,362.68     1998          21,936.82     2002          2,969.31               __________              $ 92,379.69*105  On June 2, 2004, respondent mailed to petitioner a Final Notice -- Notice of Intent to Levy and Notice of Your Right to a Hearing, for petitioner's 1990, 1991, 1994, 1995, 1996, 1997, 1998, and 2002 taxable years. In response, petitioner timely filed a Form 12153, Request for a Collection Due Process Hearing. With the Form 12153, petitioner submitted a statement contending, inter alia, that petitioner was incapable of paying the accrued interest and penalties, that the IRS misplaced three separate offers-in-compromise previously submitted by petitioner, that moving to a less expensive home was not financially feasible, and that petitioner supports a child.Respondent's Appeals Office assigned the case to Settlement Appeals Officer Frank Kowalkowski (Appeals Officer Kowalkowski), who had no prior experience with petitioner's tax years in issue. On December 16, 2004, Appeals Officer Kowalkowski conducted a section 6330 hearing with petitioner by telephone. On January 26, 2005, respondent's Appeals Office issued petitioner a Notice of Determination Concerning Collection Action(s) Under Section 6320 and/or 6330, sustaining the proposed levy. Petitioner timely petitioned the Court. *106  OPINIONSection 6330 provides that no levy may be made on any property or right to property of a person unless the Secretary first notifies the person in writing of the right to a hearing before respondent's Appeals Office. Section 6330(c)(1) provides that the Appeals officer must verify at the hearing that applicable laws and administrative procedures have been followed. The Appeals officer may rely on a Form 4340 for purposes of complying with section 6330(c)(1). Nestor v. Comm'r, 118 T.C. 162">118 T.C. 162, 166 (2002). At the hearing, the person may raise any relevant issue relating to the unpaid tax or the proposed levy, including appropriate spousal defenses, challenges to the appropriateness of collection actions, and collection alternatives. Sec. 6330(c)(2)(A). The person may challenge the existence or amount of the underlying tax liability, however, only if the person did not receive any statutory notice of deficiency for such tax liability or did not otherwise have an opportunity to dispute such tax liability. Sec. 6330(c)(2)(B).In the instant case, petitioner does not challenge the underlying liabilities. Consequently, we review respondent's determination for abuse*107  of discretion. See Goza v. Commissioner, 114 T.C. 176">114 T.C. 176, 181-182 (2000); Sego v. Commissioner 114 T.C. 604">114 T.C. 604, 610 (2000). We understand petitioner to contend that the failure of respondent's Appeals Office to accept a collection alternative constitutes an abuse of discretion.During the section 6330 hearing, petitioner and Appeals Officer Kowalkowski reviewed petitioner's Form 433-A, Collection Information Statement for Wage Earners and Self-Employed Individuals (collection information statement), dated November 27, 2002. On the collection information statement, petitioner reported that he received monthly wage income of $ 9,500 as Finance Director of Rosenthal Acura and incurred the following monthly expenses:   Item                   Amount   ____                   ______   Food, clothing, and misc.        $ 1,000   Housing and utilities           2,000   Transportation                600   Health care                 290   Taxes (income and FICA)    *108        1,828   Court-ordered payments            500   Child/dependent care             200   Life insurance                210   Other expenses               2,000   _____________________           ______   Total Living Expenses           8,628Based upon the aforementioned income and expenses, Appeals Officer Kowalkowski determined that an acceptable installment agreement would require monthly payments of approximately $ 1,900 rather than the $ 900 monthly payments proposed by petitioner prior to the section 6330 hearing. In addition to the possibility of an installment agreement, petitioner and Appeals Officer Kowalkowski discussed the opportunity for petitioner to submit an offer-in-compromise or to discharge the tax liabilities in bankruptcy. Appeals Officer Kowalkowski and petitioner did not agree to a collection alternative during the section 6330 hearing. However, Appeals Officer Kowalkowski agreed to send petitioner transcripts of petitioner's accounts for each tax year in issue and to consider collection*109  alternatives proposed by petitioner as of January 14, 2005. Although Appeals Officer Kowalkowski subsequently mailed the transcripts, petitioner did not submit a collection alternative for Appeals Officer Kowalkowski's consideration.As noted above, Appeals Officer Kowalkowski had no involvement with respect to the unpaid tax liabilities prior to the section 6330 hearing. Based on our review of the record, we conclude that Appeals Officer Kowalkowski's determination that an acceptable installment agreement would require monthly payments of $ 1,900 is not an abuse of discretion. 2 Petitioner did not challenge the appropriateness of the intended method of collection or raise a spousal defense. Furthermore, petitioner has made no contention and offered no evidence that Appeals Officer Kowalkowski either failed to properly verify that all applicable laws and administrative procedures were followed or failed to balance the need for the efficient collection of taxes with the concern that the collection action be no more intrusive than necessary.*110  To reflect the foregoing,An appropriate decision will be entered.  Footnotes1. Petitioner does not dispute the underlying liabilities that are the subject of the instant proceeding. Those liabilities were set forth in respondent's Form 4340, Certificate of Assessments and Payments, for each of the taxable years in issue. Respondent appears to have computed these liabilities by subtracting petitioner's payments, withholding, and excess FICA from the sum of petitioner's income tax, estimated tax penalty, late filing penalty, failure to pay penalty, interest, and fees/collection costs. We note that respondent's trial memorandum reported the liability for petitioner's 1996 taxable year as $ 6,648 rather than $ 6,448. The record demonstrates that additional interest, penalties, and additions to tax accumulated subsequent to the initial assessments. As of June 2, 2004, respondent determined that petitioner owed aggregate interest of $ 56,540 and penalties/additions to tax of $ 13,754.57.↩2. As noted above, petitioner did not submit a collection alternative for the consideration of respondent's Appeals officer either during or after the sec. 6330↩ hearing. Furthermore, petitioner offered no credible evidence to demonstrate that petitioner could not pay $ 1,900 per month.